Supreme Court of Florida
                                   ____________

                                  No. SC17-1309
                                  ____________

                           ROBERT A. CONSALVO,
                                Appellant,

                                         vs.

                             STATE OF FLORIDA,
                                  Appellee.

                                 [January 31, 2018]



PER CURIAM.

      We have for review Robert A. Consalvo’s appeal of the circuit court’s order

denying Consalvo’s motion filed pursuant to Florida Rule of Criminal Procedure

3.851. This Court has jurisdiction. See art. V, § 3(b)(1), Fla. Const.

      Consalvo’s motion sought relief pursuant to the United States Supreme

Court’s decision in Hurst v. Florida, 136 S. Ct. 616 (2016), and our decision on

remand in Hurst v. State (Hurst), 202 So. 3d 40 (Fla. 2016), cert. denied, 137 S. Ct.

2161 (2017). This Court stayed Consalvo’s appeal pending the disposition of

Hitchcock v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017).
After this Court decided Hitchcock, Consalvo responded to this Court’s order to

show cause arguing why Hitchcock should not be dispositive in this case.

      After reviewing Consalvo’s response to the order to show cause, as well as

the State’s arguments in reply, we conclude that Consalvo is not entitled to relief.

Consalvo was sentenced to death following a jury’s recommendation for death by a

vote of eleven to one. Consalvo v. State, 697 So. 2d 805, 811 (Fla. 1996).

Consalvo’s sentence of death became final in 1998. Consalvo v. Florida, 523 U.S.

1109 (1998). Thus, Hurst does not apply retroactively to Consalvo’s sentence of

death. See Hitchcock, 226 So. 3d at 217. Accordingly, we affirm the denial of

Consalvo’s motion.

      The Court having carefully considered all arguments raised by Consalvo, we

caution that any rehearing motion containing reargument will be stricken. It is so

ordered.

LABARGA, C.J., and QUINCE, POLSTON, and LAWSON, JJ., concur.
PARIENTE, J., concurs in result with an opinion.
LEWIS and CANADY, JJ., concur in result.

PARIENTE, J., concurring in result.

      I concur in result because I recognize that this Court’s opinion in Hitchcock

v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017), is now

final. However, I continue to adhere to the views expressed in my dissenting

opinion in Hitchcock.



                                        -2-
An Appeal from the Circuit Court in and for Broward County,
     Michael Ian Rothschild, Judge - Case No. 061991CF019140A88810

Ira W. Still, III, Coral Springs, Florida,

      for Appellant

Pamela Jo Bondi, Attorney General, Tallahassee, Florida, and Leslie T. Campbell,
Assistant Attorney General, West Palm Beach, Florida,

      for Appellee




                                             -3-